
	
		I
		112th CONGRESS
		1st Session
		H. R. 767
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. DeFazio
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To permit individuals to choose to opt out of the
		  requirement to maintain health insurance minimum essential coverage if such
		  individuals also opt out of specified insurance reform
		  protections.
	
	
		1.Short titleThis Act may be cited as the
			 Personal Responsibility in Health Care
			 Insurance Act.
		2.Opt out of
			 requirement for individuals to maintain health insurance minimum essential
			 coverage and certain health insurance protections
			(a)Ability To opt
			 out of minimum essential coverage requirement
				(1)IRCSection
			 5000A(d) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 or (4) and inserting (4), or (5); and
					(B)by adding at the
			 end the following new paragraph:
						
							(5)Individuals who
				have chosen to opt outSuch
				term shall not include any individual, or a dependent of such individual, for
				any month during a taxable year if such individual, or dependent, has in effect
				an exemption under section 1311(d)(4)(H) of the Patient Protection and
				Affordable Care Act which certifies that there is in effect for such month,
				with respect to such individual, or such dependent, an affidavit of personal
				responsibility described in section 1411(j) of such
				Act.
							.
					(2)PPACASection 1411 of the Patient Protection and
			 Affordable Care Act is amended by adding at the end the following new
			 subsection:
					
						(j)Exclusion based
				on opt out selection
							(1)In
				generalFor purposes of
				section 5000A(d)(5) of the Internal Revenue Code of 1986, section 1311, and
				this section, an affidavit of personal responsibility described in this
				subsection, with respect to an individual or any dependent of such individual,
				is a statement, that indicates each of the following:
								(A)Such individual
				chooses for such individual or such dependent, respectively, to opt out of the
				application of subsections (a) and (b)(1) of section 5000A of the Internal
				Revenue Code of 1986 for the period described in paragraph (2).
								(B)Such individual
				acknowledges that such choice results in such individual or dependent,
				respectively, waiving each of the following during such period:
									(i)Eligibility to
				enroll in a qualified health plan through an Exchange established pursuant to
				section 1311.
									(ii)The application
				of section 2704 of the Public Health Service Act (relating to prohibition of
				preexisting condition exclusions or other discrimination based on health
				status), including as applied under section 1255(2) of the Patient Protection
				and Affordable Care Act (relating to individuals who are under 19 years of
				age).
									(C)Such individual acknowledges that any
				health care related debts assumed by the individual or dependent, respectively,
				while the individual or dependent, respectively, has in effect such affidavit,
				will not be discharged under chapter 7 of title 11 of the United States
				Code.
								(2)Opt out
				selection period
								(A)In
				generalAn affidavit of
				personal responsibility described in paragraph (1), with respect to an
				individual or, if applicable, a dependent of such individual, shall be in
				effect for each month during the 3-year period beginning with the first month
				after the applicable certification under section 1311(d)(4)(H) has been
				made.
								(B)RenewabilityAn individual may file an affidavit of
				personal responsibility, with respect to the individual or any dependent of the
				individual, under this subsection, and be certified under section 1311(d)(4)(H)
				with respect to such affidavit, for more than one period described in
				subparagraph (A).
								(3)Eligibility
								(A)In
				generalAn individual may file an affidavit of personal
				responsibility under this section, with respect to such individual, only if, as
				of the date of submission of such affidavit, the individual—
									(i)is
				not eligible for any exemption described in such subsection other than by
				application of this subsection; and
									(ii)is not enrolled in any program described in
				section 5000A(f) of the Internal Revenue Code of 1986.
									(B)Treatment of
				dependentsAn individual may specify a dependent of such
				individual within the affidavit of personal responsibility of such individual
				(or may file a separate affidavit of personal responsibility on behalf of such
				a dependent) for purposes of this subsection, but only if such dependent meets
				the criteria specified in clauses (i) and (ii) of subparagraph
				(A).
								.
				(3)Conforming
			 amendments
					(A)Section 1311(d)(4) of the Patient
			 Protection and Affordable Care Act is amended—
						(i)in
			 subparagraph (H)(ii), by inserting before the period at the end the following:
			 , including with respect to an affidavit of personal responsibility
			 described in section 1411(j);
						(ii)in
			 subparagraph (J), by striking at the end and;
						(iii)in
			 subparagraph (K), by striking the period and inserting ; and;
			 and
						(iv)by
			 adding at the end the following new subparagraph:
							
								(L)in the case of an individual (or dependent
				of an individual) with respect to whom there is filed an affidavit of personal
				responsibility described in section 1411(j) and who is eligible for any program
				described in section 5000A(f)(1)(A) of the Internal Revenue Code of 1986,
				provide notification to such individual of such eligibility, including
				information necessary for the individual (or dependent) to enroll in such
				program.
								.
						(B)Section 1411(b)(5)
			 of such Act is amended by adding at the end the following new
			 subparagraph:
						
							(C)In the case of an individual (or dependent
				of such individual) seeking exemption based on the individual (or dependent)
				having in effect an affidavit of personal responsibility described in
				subsection (j), such information as the Secretary, in consultation with the
				Secretary of the Treasury, shall prescribe, which shall include sufficient
				information to verify the individual (or dependent) meets the criteria
				specified in clauses (i) and (ii) of subsection
				(j)(3)(A).
							.
					(b)Individuals
			 opting out of minimum essential coverage requirement excluded from certain
			 health-Related programs
				(1)Eligibility to
			 participate in ExchangesSection 1312(f)(1)(A) of the Patient
			 Protection and Affordable Care Act is amended—
					(A)in clause (i), by
			 striking at the end and;
					(B)in clause (ii), by
			 striking at the end the period and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(iii)is not an individual (or dependent of such
				individual) who has in effect an exemption under section 1311(d)(4)(H) which
				certifies that there is in effect, with respect to such individual (or
				dependent), an affidavit of personal responsibility described in section
				1411(j).
							.
					(2)Preexisting
			 condition exclusionSection
			 2704 of the Public Health Service Act, as inserted by section 1201 of the
			 Patient Protection and Affordable Care Act, is amended by inserting before the
			 period at the end the following: , except that this section shall not
			 apply to an individual (or dependent of such individual) with respect to whom
			 there is in effect an exemption under section 1311(d)(4)(H) of the Patient
			 Protection and Affordable Care Act which certifies that there is in effect,
			 with respect to such individual (or dependent), an affidavit of personal
			 responsibility described in section 1411(j) of such Act.
				(3)Health related
			 debts nondischargeable under chapter 7 in cases of individuals who opt out of
			 minimum essential coverage requirementNotwithstanding any provision of title 11
			 of the United States Code, a discharge in a case under chapter 7 of such title
			 does not discharge an individual (or dependent of such individual) from a
			 health care related debt if such debt was assumed while such individual (or
			 dependent) has in effect an exemption under section 1311(d)(4)(H) of the
			 Patient Protection and Affordable Care Act which certifies that there is in
			 effect, with respect to such individual (or dependent), an affidavit of
			 personal responsibility described in section 1411(j) of such Act.
				
